COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Ex parte Cameron Michael Moon

Appellate case number:        01-18-01014-CR

Trial court case number:      1467534A

Trial court:                  182nd District Court of Harris County

        Appellant, Cameron Michael Moon, has filed a notice of the appeal of the trial
court’s order denying his application for a writ of habeas corpus. A clerk’s record was
filed in this appeal on November 16, 2018. Appellant has filed a motion to supplement
the clerk’s record with a copy of his “Motion to Set Aside Transfer Order and Dismiss for
Lack of Jurisdiction” that “was again filed as part of the habeas record in Cause No.
1467534-A on June 19, 2018.” “If a relevant item has been omitted from the clerk’s
record . . . any party may by letter direct the trial court clerk to prepare, certify, and file in
the appellate court a supplement containing the omitted item.” TEX. R. APP. P. 34.5(c)(1);
see id. 34.5(c)(3) (“Any supplemental clerk’s record will be part of the appellate
record.”). Appellant may request the trial court clerk to prepare and file a supplemental
clerk’s record that contains any omitted item.1
       Accordingly, we dismiss as moot appellant’s motion filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually          Acting for the Court

Date: __January 8, 2019___



1
       We note that, “[i]f a filing designated for inclusion in the clerk’s record has been lost or
       destroyed, the parties may, by written stipulation, deliver a copy of that item to the trial
       court for inclusion in the clerk’s record or a supplement.” TEX. R. APP. P. 34.5(e).